Laughlin, J.:
The award is $56,000 for consequential damages to respondent’s premises caused by the construction of a viaduct in Seneca street pursuant to the authority contained in chapter 345 of the Laws of 1888 and the acts amendatory thereof. The premises-consist of. eight acres of land in the city of Buffalo, situate about two miles from the city and county hall, and have a frontage of 259 feet on the southerly side of Seneca street,' that being their only outlet. They were used as an extensive lumber yard and were especially adapted for such use. They are bounded on the west by the Buffalo Creek railroad, on the south by the Lehigh Valley railroad, and on the east by a row of lots fronting easterly tin Peabody street, which intersects Seneca street. Seneca street is one of the principal streets leading directly to the business center of the city and it is crossed at grade just westerly of these premises by railroad tracks covering 109 lineal feet of the street. Before- the construction of the viaduct the premises were practically level with the street. The viaduct carries Seneca street over these tracks and occupies the entire width of the street. The grade of the street at the west line .of the premises has been raised 28.85 feet and at their east line 14.29 feet, thus completely cutting off all access to or from Seneca street. The statute under which the improvement was made authorizes awards for consequential damages. The grade crossing commissioners, so called, have provided for a substituted outlet for these premises to Peabody street on the east. All of the lots, with the exception of two, adjacent to the premises and fronting on Peabody street are occupied by frame dwelling houses. The proposed outlet is over one of these vacant lots 330 feet southerly from and parallel with Seneca street. The viaduct is on a 4 per cent grade and commences *124464.05 feet easterly of the railroad tracks and 22.25 feet easterly of Peabody street. It is reached from Peabody street by a ramp on a four per cent grade commencing 64 feet southerly of Seneca street.
The property owner called six witnesses, whose evidence tended to show that his damages would be from $76,355.58 to $81,555.58. The city and appellants called five witnesses who placed the damages at from $15,000 to $25,000. The proceedings were instituted and conducted by the grade crossing commissioners; and the awards are borne in the first instance by the city, but it is reimbursed to the extent , of one-half the amount of the awards by the railroad companies, pursuant to a contract made between the grade crossing commissioners, represénting the city, and these companies. The companies are made parties- defendant and have appealed in their own behalf. Their right to appeal not having been questioned, we shall assume that the questions they present are properly before the court.
This is a valuable tract of land and manifestly it has been- seri-. ously depreciated in value for commercial and resident purposes. The commissioners of appraisal, aided by their view of the premises and guided by their own experience and judgment, evidently considered that the witnesses for the city and. the railroad companies place the damages very much too low, and that the witnesses for the property owner estimate the damages much too high. The award seems quite liberal, but, applying the rule applicable to this class of cases, it cannot be fairly said that it is palpably unjust or so clearly' against the weight- of evidence or excessive as to plainly show an unjust result and require this court to overrule the determination of the commissioners. (Perkins v. State of New York, 113 N. Y. 660; Matter of Staten Island R. T. Co., 47 Hun, 396; New York Central R. R. Co. v. Marvin, 11 N. Y. 276; Matter of N. Y. El. R. R. Co., 8 N. Y. Supp. 707; Village of Port Henry v. Kidder,. 39 App. Div. 640; Matter of City of Brooklyn, 73 Hun, 499 ;. Matter of Brooklyn El. R. R. Co., 87 id. 88; Matter of New York, L. & W. R. Co., 27 id. 116.)
Incompetent evidence was received by the commissioners, when • only two- were present, under' objection and exception taken by the-counsel for the grade crossing commissioners, but tlie erroneous-ruling was corrected by striking out the evidence before the hearing; *125closed. (Blashfield v. Telephone Co., 147 N. Y. 520; People v. Wilson, 141 id. 185; Holmes v. Moffat, 120 id. 159.)
Other incompetent evidence was received, without objection or exception, which the commissioners declined to strike out, and the ■ appellants excepted. It is contended that this evidence.is similar to that previously received under objection and exception and subsequently stricken from the record, and that it was not objected to on account of such previous objection and exception to similar evidence. This evidence related to the knowledge of the witness as to the value of other property, quite remote from the premises in question, but somewhat similarly hemmed in. The rules of evidence applicable to the trial of issues of fact in an action would require that the motion to strike out this testimony be granted, but commissioners of appraisal are not governed by such strict or technical rules of evidence, and they have a wider range and larger discretion in the reception or exclusion of evidence. A reversal of their determination for errors of law, as distinguished from the discretionary power vested in the court, to be exercised in a proper case, is only justified when it is made to appear that they adopted an erroneous principle in determining .the compensation to be awarded. This, of course, might be inferred in an aggravated case showing general disregard, or flagrant violation of the rules of evidence. But in the case at bar, we are convinced that the commissioners Understood and applied the proper principle in ascertaining the damages, and that they were not improperly influenced, to the prejudice of the appellants, by the evidence lastly considered, and which it is claimed should have been stricken from the record. (Matter of Daly v. Smith, 18 App. Div. 194,196; Village of Port Henry v. Kidder, supra ; Matter of New York El. R. R. Co., supra ; Matter of Staten Island R. T. Co., supra; Matter of New York El. R. R. Co., 40 N. Y. St. Repr. .647; Mitchell v. Metropolitaat R. R. Co., 31 id. 80, 84; Matter of City of Rochester, 40 Hun, 588; Matter of N. Y., W. S. & B. Ry. Co., 37 id. 317, 318; Desbecker v. McFarline, 42 App. Div. 455.)
The order appealed from should be affirmed, with costs.
All concur, except Williams, J., dissenting.
Order affirmed, with costs.